DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 6,926,163 B2 to Darr et al. (”Darr”).
This figure, now referred to as Darr annotated Fig. 2, used for the rejection of claims 1-20 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1-20 below. 

    PNG
    media_image1.png
    827
    785
    media_image1.png
    Greyscale

This figure, now referred to as Darr annotated Fig. 5, used for the rejection of claims 1-20 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1-20 below. 

    PNG
    media_image2.png
    813
    775
    media_image2.png
    Greyscale


As to claim 1, Darr teaches a 1-gallon bottle assembly comprising: a top portion, including: a neck (upper neck portion 22) having an opening (opening 24) into an interior enclosure (Fig. 1); a top panel (inclined shoulder portion 20); a plurality of radial grooves (right side shoulder ribs 52, left side shoulder ribs 54) in the top panel, the radial grooves spaced apart and disposed radially about the neck (Fig. 1); a body portion (container portion 12) connected with the top portion (Fig. 2), the body portion including: a back panel (rear sidewall 40), first and second label panels (first label panel and second label panel opposite the first label panel, Darr annotated Fig. 5), first and second side panels (first side panel and second side panel opposite the first side panel, Darr annotated Fig. 5), first and second front panels (first and second front panels, Darr annotated Fig. 2), and a center panel (center panel, Darr annotated Fig. 2); a first front-center corner connecting the first front panel with the center panel (connection between first front panel and center panel, Darr annotated Fig. 2), a second front-center corner connecting the first front panel with the center panel (connection between second front panel and center panel, Darr annotated Fig. 2); a first side-front corner connecting the first front panel with the first side panel (connection between first front panel and first side panel, Darr annotated Fig. 5), a second side-front corner connecting the second front panel with the second side panel (connection between second front panel and second side panel, Darr annotated Fig. 2); a first label-side corner connecting the first side panel with the first label panel (connection between first side panel and first label panel, Darr annotated Fig. 5), a second label-side corner connecting the second side panel with the second label panel (same as connection between first side panel and first label panel but on opposite side of container, Darr annotated Fig. 5); a first back-label corner connecting the first label panel with the back panel (connection between first label panel and lower rear panel, Darr annotated Fig. 5), a second back-label corner connecting the second label panel with the back panel (connection between second label panel and lower rear panel, Darr annotated Fig. 5); a base portion (base 16) connected with the body portion (Fig. 1), the base portion including: a lower rear panel (lower rear panel, Darr annotated Fig. 5) aligned with the back panel (Darr annotated Fig.5), first and second lower label panels (panels below the ribs 62 aligned with first and second label panels, Darr annotated Fig. 5) aligned with the respective first and second label panels, first and second lower side panels (panels below the ribs 62 aligned with first and second side panels, Darr annotated Fig. 5) aligned with the respective first and second side panels, first and second lower front panels (first and second lower front panels, Darr annotated Fig. 2) aligned with the respective first and second front panels, and a lower center panel (lower center panel, Darr annotated Fig. 2) aligned with the center panel; a bottom panel (peripheral rim 32) connected with each of the lower rear panel, first and second lower label panels, first and second lower side panels, first and second lower front panels, and the lower center panel and configured to enclose a lower end of the interior enclosure (Fig. 4); wherein the plurality of grooves are configured to reinforce the top panel against deformation and distribute a top load through the body portion (Darr, col. 4, lines 1-4).
As to claim 6, Darr teaches the 1-gallon bottle assembly of Claim 1, wherein the top panel connects with the back panel at an upper corner, the upper corner having a first end at the first label panel, a second end at the second label panel and an intermediate portion therebetween, the intermediate portion extending radially inwardly and arcing upwardly towards the neck portion relative to a straight-line distance between the first end and the second end of the upper corner (Fig. 1).
As to claim 14, Darr teaches a 1-gallon bottle assembly comprising: a top portion (Fig. 1), including: a neck (upper neck portion 22) having an opening (opening 24) into an interior enclosure and having an axis aligned with the neck (Fig. 1); a top panel (inclined shoulder portion 20) extending at least partially around the neck (Fig. 1); a body portion (container portion 12), the body portion including: a back panel (rear sidewall 40) connected with the top panel at an upper corner (Fig. 1), the upper corner extending from a first end to a second end with an intermediate portion therebetween (Fig. 1); and a lower panel (lower rear panel, Darr annotated Fig. 5) connected with the back panel at a lower corner (Darr annotated Fig.5); a base portion (base 16) connected with the body portion (Fig. 1), the base portion including: a lower rear panel (panel below the lower rear panel and ribs 62 in Darr annotated Fig. 5) aligned with the lower panel; and a bottom panel (peripheral rim 32) enclosing a lower end of the interior enclosure (Fig. 4); a handle (handle 14) coupled with the top portion (Fig. 1), including: an attachment portion (upper annular portion 36) coupled with the neck (Fig. 1); and a handle portion (handle portion 38) coupled with the attachment portion (Fig. 1) and extending therefrom to a lower end (Fig. 1), the handle portion aligned over the back panel and spaced therefrom to create a hand grip region therebetween (Fig. 1); wherein the back panel includes a concave portion (inwardly curved portion 42) extending inwardly towards the axis relative to a straight-line distance between the upper corner and the lower corner (Fig. 3), and the concave portion extends radially inwardly towards the axis relative to a straight-line distance between the first end and the second end of the upper corner (Fig. 3), the concave portion configured to form part of the hand grip region (Fig. 3).
As to claim 15, Darr teaches the 1-gallon bottle assembly of Claim 14, wherein the back panel includes a first vertically oriented convex portion (outwardly extending ribs 60) and a second vertically oriented convex portion (outwardly extending ribs 60) disposed on opposing sides of the concave portion (Fig. 5).
As to claim 16, Darr teaches the 1-gallon bottle assembly of Claim 14, wherein the back panel includes a plurality of vertically oriented grooves (outwardly extending ribs 60), the grooves configured to stiffen the back panel and direct a load force towards the lower rear panel (Darr, col. 4, lines 9-10).
As to claim 17, Darr teaches the 1-gallon bottle assembly of Claim 16, wherein a central groove of the plurality of vertically oriented grooves (Fig. 5) is disposed within the concave portion (Darr, col. 4, lines 5-9).
As to claim 18, Darr teaches the 1-gallon bottle assembly of Claim 16, wherein the back panel includes a first vertically oriented convex portion (outwardly extending ribs 60) and a second vertically oriented convex portion (outwardly extending ribs 60) disposed on opposing sides of the concave portion (Fig. 5), a first groove of the plurality of vertically oriented grooves is disposed on the first vertically oriented convex portion, and a second groove of the plurality of vertically oriented grooves is disposed on the second vertically oriented convex portion (Darr, col. 4, lines 5-9).
As to claim 19, Darr teaches the 1-gallon bottle assembly of Claim 14, wherein the handle portion includes an upper horizontal portion (arm portion 80) coupled with the attachment portion (upper annular portion 36) and a lower vertical portion (arm portion 82) having a taper that tapers down to the lower end (Fig. 3), the taper configured to enlarge the hand grip region (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr in view of U.S. PGPUB 2007/0170144 A1 to Lane et al. (“Lane ‘144”).
As to claim 2, Darr teaches the 1-gallon bottle assembly of Claim 1, a second groove (right side shoulder ribs 52) of the radial grooves is aligned with the first front panel (Darr annotated Fig. 2), and a third groove (side shoulder ribs 54) of the radial grooves is aligned with the second front panel (Darr annotated Fig. 2) to distribute the top load (Darr, col. 4, lines 1-4), but does not teach wherein a first groove of the radial grooves is aligned with the first center panel corner.
Lane ‘144 teaches wherein a first groove (vertical ribs 74) of the radial grooves is aligned with the first center panel corner (Fig. 1).
Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the rib at the corner of Lane ‘144 with the bottle as taught by Darr to add structure, support and strength to the top panel of the container (Lane ‘144, pg. 5, ¶ 0049).
As to claim 3, Darr modified by Lane ‘144 teaches the 1-gallon bottle assembly of Claim 2, wherein a fourth groove (right side shoulder ribs 52) of the radial grooves is aligned with the first side panel (Darr annotated Fig. 5), and a fifth groove (left side shoulder ribs 54) of the plurality of radial grooves is aligned with the second side panel to distribute the top load (Darr annotated Fig. 5).
As to claim 4, Darr teaches the 1-gallon bottle assembly of Claim 1, but does not teach wherein a first groove of the radial grooves is aligned with the first back-label corner and a second groove of the radial grooves is aligned with the second back-label corner.
Lane ‘144 teaches wherein a first groove (vertical ribs 74) of the radial grooves is aligned with the first back-label corner (corners of the shoulder region 16) and a second groove (vertical ribs 74) of the radial grooves (Lane ‘144, pg. 5, ¶ 0047) is aligned with the second back-label corner (corners of the shoulder region 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the rib at the corner of Lane ‘144 with the bottle as taught by Darr to add structure, support and strength to the top panel of the container (Lane ‘144, pg. 5, ¶ 0049).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr in view of U.S. Patent No. 8,308,007 B2 to Mast et al. (“Mast”).
As to claim 5, Darr teaches the 1-gallon bottle assembly of Claim 1, but does not teach wherein each of the radial grooves is triangularly shaped.
Mast teaches wherein each of the radial grooves (contour rib 33) is triangularly (Fig. 3) shaped (first wall 102 and second wall 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the triangularly shaped groove of Mast with the bottle as taught by Darr to provide a shape that is partially collapsible in response to vacuum forces (Mast, col. 6, lines 21-23).

Claim(s) 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr in view of U.S. Patent No. 8,528,760 B2 to Lane et al. (“Lane ‘760”).
As to claim 7, Darr teaches a 1-gallon bottle assembly comprising: a top portion, including: a neck (upper neck portion 22) having an opening (opening 24) into an interior enclosure (Fig. 1); a top panel (inclined shoulder portion 20) extending from the neck (Fig. 1); a body portion (container portion 12) connected with the top portion (Fig. 1), the body portion including: a back panel (rear sidewall 40), first and second label panels (first label panel and second label panel opposite the first label panel, Darr annotated Fig. 5), first and second side panels (first side panel and second side panel opposite the first side panel, Darr annotated Fig. 5), first and second front panels (first and second front panels, Darr annotated Fig. 2), and a center panel (center panel, Darr annotated Fig. 2); a first front-center corner connecting the first front panel with the center panel (connection between first front panel and center panel, Darr annotated Fig. 2), a second front-center corner connecting the first front panel with the center panel (connection between second front panel and center panel, Darr annotated Fig. 2); a first side-front corner connecting the first front panel with the first side panel (connection between first front panel and first side panel, Darr annotated Fig. 5), a second side-front corner connecting the second front panel with the second side panel (connection between second front panel and second side panel, Darr annotated Fig. 2); a first label-side corner connecting the first side panel with the first label panel (connection between first side panel and first label panel, Darr annotated Fig. 5), a second label-side corner connecting the second side panel with the second label panel (same as connection between first side panel and first label panel but on opposite side of container, Darr annotated Fig. 5); a first back-label corner connecting the first label panel with the back panel (Darr annotated Fig. 5), a second back-label corner connecting the second label panel with the back panel (Darr annotated Fig.5); a base portion (base 16) connected with the body portion (Fig. 1), the base portion including: a lower rear panel (lower rear panel, Darr annotated Fig. 5) aligned with the back panel, first and second lower label panels (panels below the ribs 62 aligned with first and second label panels) aligned with the respective first and second label panels, first and second lower side panels (panels below the ribs 62 aligned with first and second side panels) aligned with the respective first and second side panels, first and second lower front panels (first and second lower front panel, Darr annotated Fig. 2) aligned with the respective first and second front panels, and a lower center panel (lower center panel, Darr annotated Fig. 2) aligned with the center panel; a bottom panel (peripheral rim 32) connected with each of the lower rear panel, first and second lower label panels, first and second lower side panels, first and second lower front panels, and the lower center panel and configured to enclose a lower end of the interior enclosure (Fig. 4); wherein the center panel, the first and second side panels (Fig. 2), the first and second label panels lack any reinforcing structure (Darr annotated Fig. 5), but does not teach the first and second front panels each comprise a plurality of lateral grooves.
Lane ‘760 teaches the first and second front panels (vertical pillar 50) each comprise a plurality (Fig. 3) of lateral grooves (horizontal ribs 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the horizontal ribs of Land ‘760 with the first and second front panels of Darr to provide additional structural support and rigidity (Lane ‘760, col. 4, lines 27-28).
As to claim 8, Darr modified by Lane ‘760 teaches the 1-gallon bottle assembly of Claim 7, wherein a horizontal width of each of the center panel (Darr annotated Fig. 2), the first side panel (Darr annotated Fig. 5), and the second side panel (Darr annotated Fig. 5) is less than a horizontal width of each of the first and second front panels (Darr annotated Fig. 2).
As to claim 9, Darr modified by Lane ‘760 teaches the 1-gallon bottle assembly of Claim 7, wherein the base portion comprises a circumferential groove (ribs 62) within the lower rear panel, the first and second lower label panels, the first and second lower side panels, the first and second lower front panels, and the lower center panel (Darr Fig. 1-3).
As to claim 11, Darr modified by Lane ‘760 teaches the 1-gallon bottle assembly of Claim 7, wherein the label panels are triangularly shaped (Darr annotated Fig. 5).
As to claim 12, Darr modified by Lane ‘760 teaches the 1-gallon bottle assembly of Claim 7, further comprising a lower body panel positioned between the back panel and the lower rear panel, the first label panel connected with the lower body panel at a first lower corner and the second label panel connected with the lower body panel at a second lower corner (Darr annotated Fig. 5).
As to claim 13, Darr modified by Lane ‘760 teaches the 1-gallon bottle assembly of Claim 7, wherein the back panel comprises a plurality of vertically oriented grooves (outwardly extending ribs 60).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr in view of U.S. PGPUB 2014/0197127 to Lane et al. (“Lane ‘127”).
This figure, now referred to as Lane ‘127 annotated Fig. 1, used for the rejection of claim 10 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claim 10 below. 

    PNG
    media_image3.png
    573
    629
    media_image3.png
    Greyscale

As to claim 10, Darr modified by Lane ‘760 teaches the 1-gallon bottle assembly of Claim 9, but does not teach wherein the circumferential groove includes shallow portions and deep portions, the shallow portions aligned with the center panel and the first and second side panels, and the deep portions aligned with the first and second front panels and the first and second label panels.
Lane ‘127 teaches wherein the circumferential groove includes shallow portions and deep portions (shallow portions and deep portions, Lane ‘127 annotated Fig. 1), the shallow portions aligned with the center panel (center panel, Lane ‘127 annotated Fig. 1) and the first and second side panels (second side panel and opposite first side panel (not shown), Lane ‘127 annotated Fig. 1), and the deep portions aligned with the first and second front panels (first and second front panels, Lane ‘127 annotated Fig. 1) and the first and second label panels (not shown but on back corners of the container body similar to first and second front panels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the grooves of Lane ‘127 with the bottle as taught by Darr to improve the structural integrity and improve overall performance of the container (Lane ‘127, pg. 3, ¶ 0047).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr in view of U.S. PGPUB 2007/0272651 to DiPasquale et al. (“DiPasquale”).
This figure, now referred to as Darr annotated Fig. 7, used for the rejection of claim 20 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claim 20 below. 

    PNG
    media_image4.png
    313
    638
    media_image4.png
    Greyscale

As to claim 20, Darr teaches the 1-gallon bottle assembly of Claim 19, wherein the handle portion includes an outer wall (outer wall, Darr annotated Fig. 7) and an inner wall (inner wall, Darr annotated Fig. 7) extending from the attachment portion to the lower end (Fig. 7-8), the outer wall connected with the inner wall by a plurality of ribs (pins 84), the attachment portion including a ring (inside surface 68) disposed around the neck (Fig. 3), and the outer wall and the inner wall coupled with the ring (Darr annotated Fig. 7), but does not teach a lower projection configured to brace the handle portion against the top panel.
DiPasquale teaches a lower projection (notch 39) configured to brace the handle portion (handle attachment 30) against the top panel (DiPasquale, pg. 3, ¶ 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the notch of DiPasquale with the handle portion as taught by Darr to prevent further downward movement of the attachment portion (DiPasquale, pg. 3, ¶ 0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2008/0083764 A1 to Kaminski et al. discloses a plastic container and separately formed handle. 
U.S. PGPUB 2007/0114200 A1 to Lane discloses a stackable bottle system with upper surface protrusions aligned with the corners.
U.S. Design Patent No. D634,640 S to Pedmo et al. discloses a plastic container with a handle and a space to hold the handle away from the back of the container. 
U.S. Patent No. 8,714,386 B2 to Sasaki et al. discloses a bottle container with handle.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733